Exhibit 99.2 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. UNAUDITED CONDENSED COMBINED FINANCIAL STATEMENTS JUNE 30, 2010 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. UNAUDITED CONDENSED COMBINED FINANCIAL STATEMENTS CONTENTS Page Unaduited Condensed Combined Balance Sheets as of June 30, 2010 and December 31, 2009 3 Unaduited Condensed Statements of Operationsfor the six months endedJune 30, 2010 and 2009 4 Unaduited CondensedCombined Statements of Cash Flowsfor the six months endedJune 30, 2010 and 2009 5 Notes to the Unaudited Condensed Combined Financial Statements 6 2 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. UNAUDITED CONDENSED COMBINED BALANCE SHEETS June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets — — Total current assets Property and equipment, net Other long-term assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred rent, current Short term debt Total current liabilities Long-term liabilities: Deferred rent, noncurrent — Loans payable to stockholders Total long-term liabilities Total liabilities Commitments and contingencies (Note 4) — — Stockholders’ equity: Common stock, $1.00 par value; 2,000 shares authorized; 1,200 shares issued and outstanding at June 30, 2010 and December 31, 2009 Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed combined financial statements. 3 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. UNAUDITED CONDENSED COMBINED STATEMENTS OF INCOME Six Months Ended June 30, Revenues $ $ Cost of revenues Operating expenses: Sales and marketing General and administrative Income from operations Other expense ) ) Net income $ $ The accompanying notes are an integral part of these condensed combined financial statements. 4 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. UNAUDITED CONDENSED COMBINED STATEMENTS OF CASH FLOWS Six Months Ended June 30, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Changes in assets and liabilities: Accounts receivable ) ) Prepaid expenses and other assets — ) Accounts payable and accrued expenses Deferred rent ) ) Net cash provided by operating activities Investing Activities: Purchases of property and equipment — ) Net cash used in investing activities — ) Financing Activities: Proceeds from borrowings on line of credit — Distributions ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash ) Cash and cash equivalents, at the beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Cash provided for interest $ $ The accompanying notes are an integral part of these condensed combined financial statements. 5 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. NOTES TO THE CONDENSED COMBINED FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 1 – Basis of Presentation Autotropolis, Inc. and Cyber Ventures, Inc. are privately-held Florida corporations (collectively, the “Company”).The stockholders of each of these corporations have elected the S corporation status under the provisions of the federal and state tax code. Prior to the acquisition (see Note 7), the two corporations operated under common ownership in Tampa, Florida and shared operating staff and other administrative and operational resources.Cyber Ventures, Inc., through proprietary content, generates and sell in-market consumer automotive purchase requests.Autotropolis, Inc., through its Autotropolis.com website, provides new car purchase requests and related digital products directly to automotive dealers. The Cyber Ventures, Inc. was incorporated in Florida in 2003 and Autotropolis, Inc. was incorporated in Florida in 2006. The principal corporate offices are located in Tampa, Florida. Basis of Presentation The combined condensed financial statements include the accounts of Cyber Ventures, Inc. and Autotropolis, Inc. The Company has made its disclosures in accordance with accounting principles generally accepted in the United States as they apply to interim reporting, but condensed or omitted certain information and disclosures normally included in notes to combined financial statements.The unaudited condensed combined financial statements should be read in conjunction with the combined financial statements and the notes thereto for the year ended December 31, 2009. In the opinion of the Company’s management, the accompanying unaudited condensed combined financial statements contain all adjustments (consisting of normal recurring adjustments) to fairly present the Company’s condensed combined financial position as of June 30, 2010 and 2009, and the condensed combined statements of income and cash flows for the six months ended June 30, 2010 and 2009, as applicable.The statement of income and cash flows for the periods ended June 30, 2010 and 2009 are not necessarily indicative of the results of operations or cash flows expected for the year or any other period. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and 6 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. NOTES TO THE CONDENSED COMBINED FINANCIAL STATEMENTS JUNE 30, 2010 liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, management evaluates its estimates, including those related to (i) the collectability of customer accounts; (ii) useful lives of tangible assets; and (iii) the recognition and disclosure of contingent liabilities.These estimates are based on historical data and experience, as well as various other factors that management believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Such estimates often require the selection of appropriate valuation methodologies and models, and significant judgment and assumptions.Actual results may differ from those estimated under different assumptions or circumstances. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of 90 days or less at the date of purchase to be cash equivalents. Cash and cash equivalents represent amounts held by the Company for use by the Company, and are recorded at cost which approximates fair value. Concentrations of Credit Risk Financial instruments, which potentially subject the Company to concentrations of credit risk, are primarily cash and cash equivalents and accounts receivable.The Company maintains its cash balances in the form of bank demand deposits and money market accounts with financial institutions that management believes are creditworthy.The Company may be exposed to credit risk.The Company has not established an allowance for uncollectible accounts as historically their receivables have been 100% collectible. Concentration of Customers The following customers account for more than 10% of revenue for the six months ended June 30, 2010 and 2009 and 10% of accounts receivable (billed and unbilled) at June 30, 2010 and December 31, 2009: 7 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. NOTES TO THE CONDENSED COMBINED FINANCIAL STATEMENTS JUNE 30, 2010 SixMonths Ended June 30, Revenue: Customer A 46
